Electronically Filed
                                                           Supreme Court
                                                           SCWC-29036
                                                           06-JUL-2015
                              SCWC-29036                   07:50 AM

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            BENJAMIN PAUL KEKONA and TAMAE M. KEKONA,
                Petitioners/Plaintiffs-Appellees,

                                 vs.

                     MICHAEL BORNEMANN, M.D.,
                 Respondent/Defendant-Appellant,

                                 and

       PAZ FENG ABASTILLAS, also known as PAZ A. RICHTER;
 ROBERT A. SMITH, personally; ROBERT A. SMITH, Attorney at Law,
          a Law Corporation; STANDARD MANAGEMENT, INC.;
        U.S. BANCORP MORTGAGE COMPANY, an Oregon company;
                     Respondents/Defendants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 29036; CIV. NO. 93-3974)

                             ORDER
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
    and Circuit Judge Trader, in place of Acoba, J., recused)

          Upon consideration of Petitioners/Plaintiffs-Appellees’
motion for reconsideration of judgment on appeal filed June 18,
2015 and the record herein,
          IT IS HEREBY ORDERED the motion is granted.
          DATED: Honolulu, Hawai#i, July 6, 2015.
                                       /s/ Mark E. Recktenwald
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Richard W. Pollack
                                       /s/ Rom A. Trader